Citation Nr: 1410402	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-16 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1971 to May 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In December 2013, the Board granted service connection for left ear hearing loss and remanded the case for adjudication of the claim for an initial compensable evaluation for bilateral hearing loss.  In a December 2013 rating decision, the Appeals Management Center (AMC) assigned a higher 20 percent evaluation for bilateral hearing loss, effective August 12, 2008.  Although this is a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in June 2011. A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in February 2012. However, the Veteran's representative, in his February 2014 Informal Hearing Presentation, indicated that the February 2012 VA examination was too old, and that the Veteran claims that his hearing loss had worsened since the examination.  While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, in light of the Veteran's allegations of worsening of his condition, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's bilateral hearing loss.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Also, the records reflects that the Veteran had been receiving treatment from the VAMC in Sioux Falls.  The most recent VA treatment records contained in the claims file date back to February 2010.  Based on the Veteran's apparent ongoing treatment, updated VA treatment records, from February 2010 to present, if they exist, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VAMC in Sioux Falls, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since February 2010.

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be made available to and reviewed by the examiner. 

The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85, and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz, and speech recognition scores using the Maryland CNC Test.  The objective findings and the Veteran's subjective complaints should be recorded in detail.  The VA audiologist must fully describe the functional effects caused by a hearing disability.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


